Citation Nr: 1625198	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  12-31 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

Entitlement to an evaluation in excess of 10 percent for concussion, residuals of a head injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1958 to May 1960.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The issues of entitlement to an increased rating for concussion residuals resulting from a head injury sustained in service and denied TDIU were remanded in May 2013.  In September 2013, the Board issued a decision, at which time the Board denied a rating greater than 10 percent for the Veteran's service-connected concussion residuals resulting from a head injury sustained in service and denied TDIU.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In December 2014, the Veteran's then-representative and VA's General Counsel filed a joint motion with the Court to vacate the Board's decision with respect to the Board's denial of TDIU and an of increased rating for the Veteran's service-connected concussion, which motion was granted by the Court the same month.  The basis for the Joint Motion included the Board's failure to provide an adequate statement of reasons or bases for concluding that the Veteran was not entitled to TDIU or to a separate evaluation for his psychiatric symptoms and its reliance on an inadequate examination to deny a rating in excess of 10 percent for the Veteran's concussion residuals.   

Then, in accordance with the Joint Motion, the Board remanded the claims in April 2015 in order to provide the Veteran for a VA examination to determine the severity of the Veteran's concussion residuals related to his in-service TBI, a separate psychiatric examination to determine whether the Veteran suffers from a diagnosed mental disorder related to his TBI, and for an examination to determine the functional impairment of the Veteran's service-connected disabilities.  

The Board notes that, in February 2016, the RO issued a rating decision granting a TDIU, effective March 7, 2012.  Since the information of record indicates that the Veteran has not yet filed a NOD contesting the effective date, this issue is not a part of the current appeal.  See Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

Finally, the Board recognizes that the RO granted a 30 percent rating for concussion, residuals of a head injury, effective October 23, 2008, and an evaluation of 50 percent was assigned, effective October 14, 2015, under Diagnostic Codes 8045-9434.  Hyphenated diagnostic codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).  The additional Diagnostic Code, shown after the hyphen, represents the basis for the rating, while the primary Diagnostic Code indicates the underlying source of the disability.  Thus, essentially, the RO assigned the 30 percent and 50 percent ratings, respectively, based on the Veteran's acquired psychiatric disorder symptoms that have been attributed to the TBI and used a hyphenated Diagnostic Code to evaluate the condition.  The Board has recharacterized the assigned ratings because the symptoms associated with the distinct comorbid disability (mood disorder due to TBI with PTSD) overlap with those used to assign the highest disability rating under Diagnostic Code 8045.  The Board recognizes that, under 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note 1, the Veteran cannot be awarded separate evaluations under both Diagnostic Code 8045 and Diagnostic Code 9434 for the psychological manifestations of the TBI residuals.  However, it is to the Veteran's advantage to assign a separate rating for the psychiatric symptoms, characterized as a mood disorder with mixed features and PTSD, under Diagnostic Code 9435 and continue the 10 percent rating under Diagnostic Code 8045 for the other symptoms associated with the TBI residuals.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDINGS OF FACT

1.  The Veteran's concussion, residuals of head trauma have been characterized by memory loss; difficulties with concentration; mildly impaired judgment; occasional disorientation to one of the four aspects of orientation; mildly impaired visual spatial orientation; dizziness; tinnitus; frequent insomnia; and hypersensitivity to light, which mildly interferes with work, instrumental activities of daily living, or work, family, or other close relationships.  There is no evidence of impaired motor activity, communication, or consciousness.

2.  The Veteran's concussion, residuals of head trauma has objectively shown to have resulted in symptoms of an acquired psychiatric disorder, characterized by a mood disorder with mixed features and PTSD.  

3.  For the entire period on appeal, the Veteran's mood disorder with mixed features and PTSD due to concussion, residuals of head trauma, resulted in occupational and social impairment with reduced reliability and productivity.	


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for concussion, residuals of a head injury, have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8045 (2015).

2.  The criteria for a separate 50 percent rating for the entire appeal period, for a mood disorder with mixed features and PTSD due to the concussion, residuals of a head injury, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.126, 4.130, DC 9435 (2015).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The Veteran's concussion claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As stated in the Introduction, the claim was remanded in May 2013 and April 2015.  The AOJ substantially completed all development ordered by the Board, and adjudication may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As instructed by the Board, the AOJ provided VA examinations in May 2015 and October 2015.  

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, reports of VA examination, and the statements from the Veteran.  

Further, as noted above, the Veteran has been medically evaluated in conjunction with his claims for increased ratings in March 2009, June 2011, May 2015, and October 2015.  The Board notes that the VA examiners correctly recited the Veteran's pertinent medical history and examined the Veteran's disabilities.  It is thus clear that the examiners had the information required to properly consider the relevant inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As is discussed below, the medical opinions are considered adequate for adjudication purposes as they were based on consideration of the Veteran's medical history and describe the relevant disabilities in sufficient detail to enable the Board to reach a fully informed decision, and are supported by a rationale.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating

a.  Legal Criteria

The Veteran was originally service connected for concussion, residuals of head injury in a March 2009 rating decision, which awarded a 10 percent rating, effective October 23, 2008.  The Veteran appealed that initial evaluation.  See May 2009 Notice of Disagreement.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

The Veteran's concussion, residuals of a head injury were originally rated under the criteria of 38 U.S.C.A. § 4 .124a, Diagnostic Code 8045, for residuals of a traumatic brain injury (TBI).  Then, the Veteran was assigned a hyphenated Diagnostic Code of 8045-9434, which encompassed his psychiatric symptoms associated with his TBI.  As discussed above, the Board has granted a separate rating for the psychiatric symptoms of the Veteran's concussion, residuals of a head injury, which will be discussed below.  Thus, the Board has restored the Diagnostic Code 8045 for the concussion, residuals of a head injury, and continued the originally-assigned 10 percent rating.  Effective October 23, 2008, VA amended the criteria for rating residuals of TBI, or more specifically, neurological and convulsive disorders, including under Diagnostic Code 8045.  73 Fed. Reg. 54,693, 54,708 (Sept. 23, 2008).  This amendment applies to applications received by VA on and after October 23, 2008.  The former criteria apply to applications received by VA before that date.  A veteran whose residuals of TBI are rated under Diagnostic Code 8045 prior to the amendment, however, is permitted to request review under the amended criteria regardless of whether his disability has worsened since the last review or VA receives additional evidence.  

In this case, the Veteran's effective date is the date of the updated criteria for the residuals of a TBI.  Accordingly, the current rating criteria for TBI are applicable.  Presently, Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment should be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. 

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder. When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI. For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code. Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. 

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. Evaluation of Cognitive Impairment and Subjective Symptoms: the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100- percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet. 

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a co-morbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone. These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe," TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under Diagnostic Code 8045. 

Note (5): A Veteran whose residuals of a TBI are rated under a version of § 4.124a, diagnostic code 8045, in effect before October 23, 2008 may request review under diagnostic code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R. 3.114, if applicable. 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015). 

b. Factual Background

In his lay statements, the Veteran has reported headaches, psychiatric symptoms, right-sided head pain, tremors in left hand, and stroke related to his head injury.

The Veteran's TBI residuals, to include his physical, emotional, and cognitive impairment, were evaluated several times throughout the appeal.  In February 2008, the Veteran underwent a VA neurological disorders examination in conjunction with his headache claim.  At that time, his motor exam, sensory exam, mental status, and reflexes were all normal.

In March 2009, the Veteran underwent a VA examination in conjunction with this claim.  At that time, the Veteran denied a history of seizures, weakness, paralysis, autonomic dysfunction, malaise, neurobehavioral change, bowel problems, bladder problems, erectile dysfunction, speech/swallowing difficulty, decreased sense of taste or smell, endocrine dysfunction, or cranial nerve dysfunction.  The Veteran did report symptoms of headaches; dizziness once or twice a day lasting for up to one hour; balance problems beginning 8 to ten years earlier due to his degenerative disc disease; daily neck pain; "no feeling" in the fingers of his left hand; insomnia due to joint pain and resulting in restless sleep; fatigue during the day necessitating naps two or three times a week; sorrow; anxiety; rare transient suicidal thoughts, but not intent or plan; mild memory problems; left ear hearing difficulty; and sensitivity to sunlight.  Motor examination found normal strength, muscle tone, and muscle bulk. Sensory examination found normal light touch, pin prick, vibratory sense, and position sense.  His reflexes were normal.  His cerebellar exam was normal.  

Although there was no objective evidence on testing, the Veteran reported mild memory loss and impairment of attention, concentration, or executive functions.  His judgment, motor activity, visual spatial orientation, and consciousness were all normal.  His social interactions were routinely appropriate.  He was always oriented times four.  He reported multiple subjective symptoms that mildly interfered with work; instrumental activities of daily living; or work, family, or other close relationships.  He was able to communicate by and comprehend both written and spoken language.  The Veteran's score on the Mini-Mental Status Exam was 26/30 due to impairment of his serial sevens and occasional word-finding difficulty.  During the Neurobehavioral Symptom Inventory, the Veteran endorsed moderate to very severe symptoms.  The "very severe" symptoms included headaches, sensitivity to light, difficulty falling or staying asleep, feeling anxious or tense.  The "severe" symptoms included loss of balance, poor coordination, nausea, vision problems, numbness, poor concentration, and fatigue.  In his responses to the Beck Depression Inventory, the Veteran endorsed severe symptoms of depression, including sleeping less, sadness, pessimism, past failure, loss of pleasure, guilty feelings, loss of energy, decreased appetite, concentration difficulty, fatigue, and loss of interest in sex.  He reported mild suicidal ideation, but denied intent or plan.  In his responses to the Beck Anxiety Inventory, the Veteran reported severe symptoms including wobbliness in legs, trembling hands, and fear of dying.

In a March 2009 addendum, the examiner clarified that the Veteran did not have a separate and distinct mental disorder related to his trauma.  Additionally, the Veteran denied one or more neurobehavioral effects that interacted with his workplace interaction or social interaction.

A June 2009 VA psychiatric evaluation note shows the Veteran's complaints of anxiety.  He reported having mood problems for the prior 30 years.  Specifically, the Veteran reported mood symptoms, depression, anxiety, panic attack, nightmares, disrupted sleep, and anger/avoidance/hyperarousal.  Ten years prior to the note the Veteran had been prescribed medication by a private provided for his anxiety symptoms.  The Veteran's mood was sad.  His recent memory was impaired in that he was "forgetful at times."  He reported flashbacks and nightmares.  His judgment, insight, and impulse control were all fair.  The VA provider diagnosed the Veteran with mood disorder due to TBI with mixed features.

In June 2011, the Veteran underwent VA examinations in conjunction with his claims, including concussion.  This examination noted that his concussion condition had stabilized.  At that time, he reported memory loss, vision loss, headaches resembling migraine headaches, frequent dizziness, decreased attention, difficulty concentrating, difficulty with executive functions, erectile dysfunction, and tingling in both ears.  He had no ear symptoms, no complaints of tinnitus, no weakness or paralysis, no paresthesias, no numbness, no poor coordination, no speech difficulty, and no other neurologic symptoms.  There was no history of seizures, pain, autonomic dysfunction, numbness, paresthesias or other sensory changes, weakness or paralysis, malaise, psychiatric symptoms, neurobehavioral change, bowel problems, bladder problems, hypersensitivity to light/sound, speech/swallowing difficulty, decreased sense of taste or smell, endocrine dysfunction, or cranial nerve dysfunction.  Similarly, he had no history interpersonal relationship difficulties, depression, panic, attacks, substance abuse, memory problems, loss of control/violence potential, homicidal symptoms, anxiety, confusion, sleep impairment, suicidal symptoms, or other psychiatric symptoms.  Psychiatric examination found normal affect, mood, judgment, and comprehension of commands.  He had no obsessive behavior, hallucinations, or delusions.  He 
reported that he was unable to sleep more than a few hours at night and was chronically tired.  The Veteran's score on the Mini-Mental Status Exam was 28.  The Veteran reported balance, coordination, and mobility problems in that he relied on a walker or wheelchair to ambulate.  His gait was abnormal in that he was unsteady, wobbly, and very sluggish.  Neurological examination found normal coordination, orientation, speech, and cranial nerve function; but found mild memory loss.  Romberg's sign was negative.  Motor examination was normal with normal muscle tone and no atrophy.  His cerebellar exam was normal and no carotid bruits were present.  Sensory examination found normal light touch, pin prick, vibration, and position sense.  He had no dysesthesias.

The June 2011 examiner determined that the Veteran's cognitive impairment and other residuals consisted of subjective complaints of mild memory loss without objective evidence of such on testing, mildly impaired judgment, occasionally inappropriate social interaction, occasional disorientation, and mildly impaired visual spatial orientation.  His motor activity and consciousness were normal.  His subjective symptoms did not interfered with work; instrumental activities of daily living; or work, family, or other close relationships.  He had one or more neurobehavioral effects that did not interfere with workplace interaction or social interaction.  He was able to communicate by and comprehend both written and spoken language.

In a September 2011 addendum, the VA examiner found that the Veteran's dizziness was subjective, his altered gait could not be due to his traumatic brain injury, and that he was capable of taking care of his financial management, but preferred to let his wife take care of it.

A TBI examination was provided in May 2015.  The examiner noted that the Veteran had residuals from a TBI.  The examiner noted the history related to the condition and reviewed the file.  The Veteran reported no complaints with regard to memory, attention, concentration, and executive function.  His judgment was normal and his social interaction was routinely appropriate.  He was described as being always oriented to person, time, place, and situation and his motor activity was normal.  His visual spatial orientation was also normal.  The Veteran's subjective symptoms were noted to not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  The examiner noted that the Veteran had one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  He noted that the Veteran had irritability.  The Veteran was able to communicate by spoken and written language and able to comprehend spoken and written language.  The Veteran's consciousness was described as normal.  The examiner noted that the Veteran had headaches attributable to the TBI, but did not indicate that the Veteran had any motor dysfunction; sensory dysfunction; hearing loss; tinnitus; visual impairment; alteration of sense of smell or taste; seizures, gait, coordination, or balance problems; speech problems; neurogenic bladder; cranial nerve dysfunction; skin disorders; endocrine dysfunction; erectile dysfunction; Meniere's disease; or mental disorder attributable to the TBI.  No other pertinent physical findings, complications, conditions, signs or symptoms were noted.  

A VA mental disorders examination was provided in October 2015.  The examiner noted that the Veteran had a diagnosis of anxiety disorder due to his service-connected TBI.  The examiner also noted the Veteran's diagnoses of status-post cerebrovascular accident, sensorineural hearing loss, total blindness of the right eye, and TBI.  The examiner noted that it was not possible to differentiate the portion of the symptoms attributable to each diagnosis.  The examiner noted that the Veteran's symptoms are residuals of TBI or secondary to TBI are all one and the same and inseparable.  The examiner noted that the Veteran had occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during period of significant stress or that the symptoms are controlled by medication.  The examiner again noted that it was not possible to differentiate the symptoms of the TBI and the symptoms of the anxiety disorder.  The examiner also noted that the impairment from the anxiety disorder due to TBI.  The examiner diagnosed mood disorder due to TBI with mixed features and PTSD.  

The Veteran reported feelings of anxiety and nervousness; he stated that he got nervous on airplanes and did not like to go high in elevators.  He stated that he had not been sleeping well since the accident and that a non-VA physician from Las Vegas had been treating him with Xanax.  The Veteran stated that he felt sorry for himself a lot but did not have crying spells.  He denied feelings of hopelessness, helplessness, or worthlessness.  He stated that his appetite was not very good.  He reported that he tossed and turned all night and counted things over and over.  He endorsed nightmares and stated that he was very temperamental and got mad very easily.  He stated that he was not the same person he used to be.  The Veteran denied suicidal thoughts.  

The examiner noted the objective symptoms of anxiety, chronic sleep impairment, disturbances of motivation and mood, and obsessional rituals that interfere with routine activities.  The examiner noted that the Veteran ambulated with the aid of a walker.  He was dressed appropriately, and he was alert, calm, coherent, cooperative, friendly, and maintained good eye contact.  The Veteran's mood was anxious; his affect was constricted but appropriate.  His thought process was spontaneous, relevant, and goal directed.  There was no evidence of hallucinations or delusions.  He was not suicidal or homicidal and was oriented in all spheres.  The examiner noted that the Veteran performed ritualistic counting of objects and was unable to repeat his phone number. He knew the name of the Vice President of the country and knew information about a recent presidential debate in Las Vegas.  There was no gross impairment of memory and his insight and judgement were adequate.  The examiner specifically noted that individuals suffering from TBI sometimes develop obsessive rituals like the Veteran.  

c. Analysis

As an initial matter, the Veteran has been separately service connected for headaches associated with his right eye disability, evaluated as 30 percent disabling effective March 23, 2007.   Similarly, the July 2013 VA examiner found that it was at least as likely as not that the Veteran's stroke was the result of his service connected concussion, residuals of head injury.  In a July 2013 rating decision, the Veteran was awarded a separate 10 percent rating for this disability.  Additionally compensation for the same symptoms is to be avoided as impermissible pyramiding.  38 C.F.R. § 4.14.  Finally, the Board is assigning a separate rating for the Veteran's acquired psychiatric disorder, which has been determined to be related to his service-connected concussion, residuals of a head injury.  This will be addressed below.  Accordingly, evaluation of the Veteran's headache symptoms, stroke, and psychiatric symptoms due to his service-connected TBI is not required. 

Based on the above, the Veteran's residuals of traumatic brain injury most nearly approximate the criteria for the current 10 percent evaluation.  His associate cognitive impairment is characterized by subjective complaints of memory loss and difficulties with concentration, but there is no objective evidence of this on testing.  Therefore, that facet is level 1.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.  The June 2011 examiner found occasional disorientation to one of the four aspects of orientation, and mildly impaired visual spatial orientation.  The Board resolves doubt in favor of the Veteran and assigns each facet level 1.  There is no evidence of occasional disorientation to two of the four aspects of orientation, frequent disorientation to one of the four aspects of orientation, or moderately impaired visual spatial orientation.  Thus assignment of the next higher level of impairment for any of these facets is not warranted.  See id.  The Veteran's subjective symptoms are inconsistently reported but include dizziness, insomnia, tinnitus, and hypersensitivity to light.  Resolving doubt in the Veteran's favor, these symptoms mildly interfere with work, instrumental activities of daily living, or work, family, or other close relationships.  Again, the separately evaluated headaches, stroke, and psychiatric symptoms cannot also be considered as part of his subjective symptoms without violating the prohibition against pyramiding.  Thus, his symptoms are sufficient to qualify as level 1 impairment of this facet, but not the next higher level as there is no evidence of moderate interference with work or instrumental activities of daily living.  See id.  There is no evidence of impaired motor activity, communication, or consciousness.  Therefore, each of these facets is deemed to exhibit level 0 impairment.  See id.

For the reasons and bases delineated above, the highest level of impairment for any facet is level 1, which is the equivalent of a 10 percent disability evaluation.  Id.  Therefore, the Veteran's symptoms warrant a 10 percent evaluation and entitlement to an increase evaluation is not warranted.  The preponderance of the evidence is against a rating higher than the current 10 percent for the Veteran's concussion, residuals of a head injury.  38 C.F.R. § 4.7.

d.  Separate Rating for Psychiatric Symptoms

Because there is a diagnosis of a mood disorder due to TBI with mixed features and PTSD, the Board will rate the TBI residual symptoms pertaining to emotional/behavioral dysfunction under the General Rating Formula for Mental Disorders.  

Under the General Rating Formula for Mental Disorders, a 0 percent rating is provided when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  A 10 percent rating is provided when there is evidence of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms are controlled by continuous medication.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders. 

A 30 percent rating is prescribed when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating is prescribed when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list and are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117   (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) determined that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  Thus, the demonstrated symptomatology is the primary focus when deciding entitlement to a given disability rating and a veteran may be entitled to a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.   

In March 2009 the Veteran reported "very severe" symptoms that included, difficulty falling or staying asleep and feeling anxious or tense; he also reported mild memory loss and impairment of attention, concentration, or executive functions during that examination.  Also during that examination, the Veteran endorsed severe symptoms of depression, including sleeping less, sadness, pessimism, past failure, loss of pleasure, guilty feelings, loss of energy, decreased appetite, concentration difficulty, fatigue, and loss of interest in sex.  He reported mild suicidal ideation, but denied intent or plan.  He also expressed a fear of dying.  

In June 2009, the Veteran complained of anxiety.  He reported having mood problems for the prior 30 years.  He reported mood symptoms, depression, anxiety, panic attack, nightmares, disrupted sleep, and anger/avoidance/hyperarousal.  The reported having been prescribed medication by a private provided for his anxiety symptoms.  The Veteran's mood was sad.  His recent memory was impaired in that he was "forgetful at times."  He reported flashbacks and nightmares

The June 2011 VA examiner noted that the Veteran displayed mildly impaired judgment, occasionally inappropriate social interaction.  In October 2015, the examiner noted that the Veteran felt sorry for himself a lot and had a poor appetite.  The Veteran reported a chronic sleep impairment and ritualistic behavior.  He endorsed nightmares and stated that he was very temperamental and got mad very easily.   The examiner noted the objective symptoms of anxiety, chronic sleep impairment, disturbances of motivation and mood, and obsessional rituals that interfere with routine activities.   

Having carefully considered the Veteran's contentions in light of the medical and lay evidence of record and the applicable law, the Board finds that for the entire period on appeal, the Veteran's mood disorder due to TBI with mixed features and PTSD most nearly approximates a 50 percent rating and no higher.  As such, the Board finds that the Veteran's symptoms have, throughout the entire period on appeal, caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood.

With respect to the Veteran's mood, the Board notes that the Veteran has reported consistent depression and anxiety throughout the period on appeal.  Indeed, the evidence shows that the Veteran has suffered from continued and severe anxiety and depression over the course of his treatment.  He also has consistently reported increased irritability and has shown disturbances of mood and motivation that have spanned a long duration, but the severity of these feelings have been moderate throughout the course of his treatment, resulting in a moderate overall impact on the Veteran's functioning and rising to the level of a 50 percent rating.  However, the Board finds that the Veteran's mood disturbances do not rise to the level of "near continuous" or result in the inability to perform activities of daily living as required for a 70 percent rating.

Turning to the Veteran's symptomatology as it relates to his judgment and thinking, the Veteran has been consistently described as having normal thought processes.  The Veteran endorsed suicidal ideation at the March 2009 examination, but he otherwise denied any suicidal ideation.  He also denied hallucinations and delusions.  His thinking and judgment were normal on examination.  The Veteran has also reported obsessive or ritualistic behavior caused by his TBI.  Overall, there appears to be infrequent and mild impact on the Veteran's judgment and thinking by his mood disorder due to TBI with mixed features and PTSD.  Therefore, taking into account the severity, duration, and frequency of these manifestations, the Veteran's symptomatology rises to the level required for a 50 percent rating but does not more nearly approximate the symptoms and manifestations required for a 70 percent rating at any point during the period on appeal.

Regarding the Veteran's social and occupational functioning; the evidence shows that the Veteran's symptoms have moderately impacted his ability to function in a social or work environment.  Therefore, the severity of the Veteran's impediments to social functioning rise to the level contemplated by a 50 percent rating.  However, it cannot be persuasively said that the Veteran was unable to establish and maintain effective relationships, indicative of a 70 percent rating.

Therefore, the Board finds that the nature, frequency, duration, and severity of the Veteran's symptoms as they relate to his mood disorder due to TBI with mixed features and PTSD warrant a 50 percent rating throughout the period on appeal.  The Veteran has consistently reported difficulties related to depression, anxiety, sleep, irritability, difficulty concentrating, obsessive or ritualistic behavior, and moderate difficulty in establishing and maintaining effective work and social relationships.  However, the nature, frequency, duration, and severity of these symptoms do not result in near-total occupational and social impairment, as evidenced by the Veteran's ability to maintain activities of daily living and have contact with his wife and a few friends.  Therefore, the Board finds that the criteria for a 70 percent rating under the General Rating Formula are not met at any point during the appeal period.  




e.  Other Considerations

The Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  See 38 C.F.R. § 4.124aa, Diagnostic Code 8024 (2015); § 4.130, Diagnostic Code 9435 (2015); see also Fenderson, supra. 

The Board has also considered whether the Veteran's concussion, residuals of a head injury present exceptional or unusual disability pictures as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disabilities and for associated disabilities with distinct diagnoses, as is the case with the separate evaluations for headaches, stroke, and a mood disorder due to TBI with mixed features and PTSD, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

Thus, the Veteran's disability pictures are contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to an evaluation in excess of 10 percent for concussion, residuals of a head injury, is denied.

A separate, initial rating of 50 percent, and no higher, for a mood disorder due to TBI with mixed features and PTSD, for the entire rating period is granted.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


